 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                          Hon. M. James Lorenz and
13   PWG RANGE); NORTH COUNTY                            Magistrate Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                       DECLARATION OF DARIN PRINCE
15   (d.b.a. BFAM and BEEBE FAMILY                       IN SUPPORT OF PLAINTIFFS’
     ARMS AND MUNITIONS); FIREARMS                       MOTION FOR PRELIMINARY
16   POLICY COALITION, INC.; FIREARMS                    INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                        Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                    Second Amended Complaint Filed:
     FOUNDATION,                                         November 8, 2019
20
                                          Plaintiffs,
21                                                        Date: Monday, December 16, 2019
     v.                                                   Time: 10:30 a.m.
22
     XAVIER BECERRA, in his official                      Courtroom: Dept. 5B (5th Floor)
23   capacity as Attorney General of the
     State of California, et al.,                         No oral argument should be heard
24                                                        unless ordered by the Court
25                                      Defendants.

26

27

28
                     DECLARATION OF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, Darin Prince, declare as follows:
 2
           1.     I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.     I am the co-owner and co-operator of North County Shooting Center, Inc.
 6
     (NCSC), a federally-licensed firearms dealer and gun range located at 1440 Descanso
 7

 8   Avenue, in San Marcos, California 92069.

 9         3.     NCSC is both an S-Corp and a federal-and state-licensed firearms retailer
10
     and range owned by Stanley Tuma and me. As a full-service shooting range and gun
11

12   store, NCSC sells firearms, ammunition, and other related accessories. As part of its

13   range activities, NCSC provides firearms for rental use within its indoor shooting
14
     range. NCSC also provides various firearms training courses that take place on
15

16   NCSC’s premises.

17         4.     Due to California’s age-based gun ban, NCSC has been directly and
18
     adversely harmed by halting all otherwise lawful sales and deliveries of firearms to
19

20   young adults under the age of 21.
21         5.     Further, NCSC has been forced to prohibit, and has prohibited, young
22
     adults ages 18 to 20 from attending various firearms classes hosted by NCSC. As a
23

24   direct result, NCSC has sustained financial injury, harm, and losses from the sale and
25   rentals of otherwise lawful goods and services. NCSC also faces substantial criminal
26
     penalties for the violation of the new law.
27

28
                                                      2
                     DECLARATION OF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1         6.     A major part of NCSC’s business activities include renting firearms to
 2
     customers who use those firearms at the NCSC range. Due to California’s age-based
 3

 4
     gun ban prohibiting licensed dealers from selling, supplying, delivering, or giving

 5   possession or control of a firearm to any person under 21 years of age, NCSC has
 6
     been forced to deny numerous otherwise qualified young adults from purchasing,
 7

 8   renting, or even handling a firearm of any kind from NCSC’s store and range, or risk

 9   substantial criminal penalties.
10
           7.     In addition, NCSC has had to deny numerous adult customers, ages 18 to
11

12   20, from attending or taking part in NCSC’s firearms classes. Most NCSC classes

13   require students to handle firearms in some manner. Because NCSC is prevented
14
     from allowing even possession or control of any firearm to young adults ages
15

16   18 to 20, NCSC has had to deny all adults in that age range from attending our

17   firearms classes who would otherwise be permitted – even when accompanied by a
18
     person over 21 years of age.
19

20         8.     California’s age-based gun ban also prevents NCSC from offering hunter
21   education classes to adults ages 18 to 20 who wish to comply with Penal Code section
22
     27510’s exemption. The exemption allows individuals 18 and over to acquire long
23

24   guns (e.g., shotguns, rifles) if they possess a valid, unexpired hunting license issued
25   by the Department of Fish and Wildlife; however, to obtain a hunter’s license, other
26
     California laws require the prospective license holder to take hunter education class.
27

28   Consistent with California law, the hunter’s education class requires that students
                                                      3
                     DECLARATION OF DARIN PRINCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                       RECEIVED             09/23/2019 18:45
08/23/2018 8:01PM   FAX    17807881112           NCF                                                                     Ill 0004/0004




          I   handle and demonstrate the safe handling of a frreann. Because California's age-
          2
              based gun ban prevents NCSC from scl11ng~ supplying~ delivering, or giving
          3
          4 possession or control        of a firearm to anyone under 21 years of age, NCSC cannot
          5   lawfully provide the necessary instruction because of the law's prohibition on
          6
              possessing and controlling firearms - elements essential to the hunter education class.
          7
          8          9.      Thus. California's age-based gun ban prohibits NCSC from selling and

          9 renting firearms to otherwise qualified, Young Adultq. It also requires NCSC to
         10
              prevent anyone over 21 from renting an NCSC firearm ifthat·person is accompanied
         11
         12   by another person under 21 - due to the exposure to crirrtinal prosecution for

         13   supplying a frreann to someone under the age of21.
         14
                     10.     NCSC brings this case on behalf of itself, and as a representative of a
         15
         16   class of similar entities consisting of licensed California retailers too numerous to

         17   individually name or include as parties to this action. They are licensed frream1s
         18
              retailers and shooting ranges in California that are injured because they are now
         19
         20   prohibited from se1ling, supplying, delivering, or giving possession or control of a
         21   firearm to any person under 21 years of age, who would otherwise be permitted to
         22
              lawfully purchase, rent, possess, control, and acquire firearms.
         23
         24          I declare under penalty of petjury that the foregoing is true and correct.

         2S   Executed within the United States on SeptemberZ1, 2019. ·
         26                                                     .-··· -· .....-... ,., .......   --   ·-~   ........._


         27
         28
                                                            4
